Citation Nr: 1638904	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-33 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1995 to July 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The May 2009 rating decision granted service connection for bilateral knee patellofemoral syndrome, with a rating of 10 percent for each knee, from January 21, 2009, forward.  Subsequently, a July 2010 rating decision granted an earlier effective date of February 28, 2006, for the grant of service connection.  

The Board previously considered this matter in February 2014, at which time it remanded for additional development, to include a new VA examination.

In a January 2010 statement (submitted as notice of disagreement with regard to the May 2009 rating decision), the Veteran stated that his knee pain had caused severe shin splints in both legs.  In August 2010, the RO sent the Veteran a letter asking him to clarifify whether he was seeking service connection for bilateral shin splints.  The RO informed the Veteran that, if it did not hear from him, it would assume that he was not seeking entitlement for that particular disability.  Although VA has not received any subsequent communication from the Veteran on this matter, the Board finds that the January 2010 statement constitutes an informal claim and, as such, it is still pending before the RO, as explained in more detail below.  See 38 C.F.R. § 3.155(a) (2014).  

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard VA forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  Here, the Veteran filed his informal claim of service connection for bilateral shin splints well before March 24, 2015.  As such, his informal claim is governed by the regulations in effect at the time of its filing, which did not require claims to be filed on standard forms.  As the January 2010 statement shows an intent to apply for benefits, it is deemed an informal claim.

Under the applicable VA regulations, upon receipt of an informal claims, VA was required to forward an application form to the Veteran for his execution.  See 38 C.F.R. § 3.155(a) (2014).  In this case, there is no indication that VA sent the appropriate VA form to the Veteran.  Consequently, the Board finds that the Veteran's informal claim of service connection for bilateral shin splints is still pending.  Since this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination for his knees in April 2014.  In a June 2016 appellate brief, the Veteran's representative asserted that the April 2014 VA examination is too old to adequately evaluate the current severity of the Veteran's knee disability.  Based on this assertion, the Veteran's representative has requested that the appeal be remanded for a new VA examination.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

The Board also notes that, recently, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  As the April 2014 VA examination does not comply with Correia, it is inadequate.

The Board also notes that the last VA treatment records associated with the claims file are dated April 2014.  On remand, the AOJ should obtain any outstanding VA treatment records related to the Veteran's bilateral knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The examiner should note review of the claims file.

The examiner is requested to address the following:

The examiner should determine the effective range of motion in the Veteran's knees and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test. If any of these findings are not possible, please provide an explanation.

The examiner should further measure and record all subjective and objective symptomatology, to include any ankylosis and any functional impairment.  The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain. This information is required by VA regulations as interpreted by the courts. The Veteran is competent to report limitation of motion during flare-ups.

If the examiner cannot provide any of the information requested above, it should be explained why this is so.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




